     Case: 3:20-cv-50135 Document #: 22 Filed: 09/15/21 Page 1 of 7 PageID #:300




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

Roscoe Chambers,                                  )
                         Petitioner,              )
                                                  )        No. 20 CV 50135
v.                                                )        Judge Iain D. Johnston
                                                  )
Andrew Ciolli, 1                                  )
                         Respondent.              )

                            MEMORANDUM OPINION AND ORDER

         Petitioner Roscoe Chambers seeks restoration of 14 days of good conduct time that he
lost for allegedly assaulting a corrections officer. For the reasons that follow, his petition [1] is
denied.

                                            BACKGROUND

        Mr. Chambers is an inmate at AUSP Thomson. He is serving a 360-month sentence after
being convicted of multiple federal drug offenses in the Southern District of Iowa. See United
States v. Roscoe Chambers, Case No. 12 CR 71 (S.D. Iowa). According to the Bureau of Prisons
website, his projected release date is September 15, 2038.

        Mr. Chambers lost 14 days good conduct time after an incident on September 27, 2019, at
his current facility, AUSP Thomson. According to a Bureau of Prisons incident report, a
calculated use of force team was dispatched to Mr. Chambers cell, Cell 19, Range 2 of E-Unit.
Dkt. 20 at 83. When a team member attempted to apply hand restraints to Mr. Chambers, Mr.
Chambers grabbed the officer’s thumb and then squeezed and twisted it in an aggressive manner.
Id. Based on the incident report, on September 30, 2019, the Bureau of Prisons referred the
allegations to the FBI, but on October 2, 2019, the FBI reported back that it was declining to
pursue the matter. Id. at 86-87. After the FBI declined to pursue the matter, on October 2, 2019,
Lieutenant Murillo delivered a copy of the incident report to Mr. Chambers. Id. at 83. That
same day Lieutenant R. Williams investigated the incident, spoke to Mr. Williams, and reported
in a written investigation that Mr. Chambers had stated, “I didn’t do it.” Dkt. 20 at 84. In his
report, Lt. Williams concluded that the evidence he had gathered supported charging Mr.
Chambers with assault, Prohibited Act Code 224, and he referred the matter to the Unit
Disciplinary Committee. Id. Officer D. Boyer conducted the UDC hearing on October 4, 2019.
Id. at 83. During the hearing, Mr. Chambers stated that he had not assaulted anyone, and that
video of the incident would reveal he was the one who had been assaulted by corrections
officers. Id. Officer Boyer referred the matter to the Disciplinary Hearing Office. Id. DHO
Officer T. Ingram held Mr. Chambers’ disciplinary hearing on November 6, 2019. Id. at 80. In a
written decision, the disciplinary officer found that based on the greater weight of the evidence,

1
 The warden of AUSP Thomson is now Andrew Ciolli. Pursuant to Federal Rule of Civil Procedure 25(d), he is
automatically substituted as the defendant to this suit.
     Case: 3:20-cv-50135 Document #: 22 Filed: 09/15/21 Page 2 of 7 PageID #:301




Mr. Chambers had committed the prohibited act of assault and sanctioned him as follows: 14
days loss of good conduct time, 10 days of disciplinary segregation, and 90 days loss of e-mail
and visiting privileges. Id. at 81-82.

        In a petition filed under 28 U.S.C. § 2241, Mr. Chambers seeks the return of his 14 days
of credit. In support, he argues that he was denied good conduct time without due process
because (1) camera footage shows that he was handcuffed and the one being assaulted by staff;
(2) he was never given fair notice of what conduct is prohibited, a violation of Bureau of Prisons
Program Statement 5290.14; (3) it was a conflict of interest for Lt. Murillo to deliver the incident
report to him; (4) the case manager lied when saying that the incident report was never sent to
the FBI; (5) he was denied the right to present witnesses and exculpatory evidence at the
disciplinary hearing; (6) the incident report was delivered five days after the incident to
intimidate and retaliate against Mr. Chambers; (7) staff violated 28 C.F.R. § 541.5 and
§ 541.7(a)(4); 2 (8) the FBI never prepared a report; (9) there was no Special Investigator
Supervisor report; and (10) the Bureau of Prisons did not process his BP-10 within 30 days as
required under 28 C.F.R. § 542.15. The petition is now fully briefed.

                                                  ANALYSIS

        Persons in the custody of the Bureau of Prisons have a liberty interest in good conduct
time, and can challenge the loss of good conduct time by filing a motion for habeas relief under
28 U.S.C. § 2241. See Jackson v . Carlson, 707 F.2d 943, 946 (7th Cir. 1983). Although
prisoners have due process rights in prison disciplinary proceedings, such proceedings “are not
part of a criminal prosecution, and the full panoply of rights due a defendant in such proceedings
does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). As a result, a prisoner has
received due process if each of the following requirements are met: the prisoner (1) receives
written notice of the disciplinary charges at least 24 hours before a disciplinary hearing; (2) has
an opportunity to be heard before an impartial decision maker; (3) is able to call witnesses and
present evidence that will not be unduly hazardous to safety or correctional goals; (4) receives a
written statement of the evidence relied on and the reason for the decision; and (5) receives
disclosures of any exculpatory evidence. Id. at 564-66.

        The disciplinary decision will be upheld as long as it is supported by “some evidence in
the record,” which is a meager standard. Scruggs v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007)
(“once the meager threshold has been crossed our inquiry ends.”). On habeas review, the court
does not reweigh the evidence or determine credibility. Meeks v. McBride, 81 F.3d 717, 720 (7th
Cir. 1996). Rather, the court merely looks to whether there is any evidence in the record
supporting the disciplinary decision. See Henderson v. U.S. Parole Com’n, 13 F.3d 1073, 1077
(7th Cir. 1994) (a court can overturn a disciplinary decision only if no reasonable adjudicator
could have found the inmate guilty of the offense based on the evidence presented).

       A federal prisoner must exhaust his federal administrative remedies before seeking
habeas relief in court, but the requirement is not jurisdictional and so is waived if not raised by


2
 Mr. Chambers refers to § 541.7(4)(a), but no such section exists and so the Court assumes he intended
§ 541.7(a)(4).

                                                       -2-
    Case: 3:20-cv-50135 Document #: 22 Filed: 09/15/21 Page 3 of 7 PageID #:302




the responednet. Del Raine v. Carlson, 826 F.2d 698, 703 (7th Cir. 1987). The respondent
concedes that Mr. Chambers exhausted his administrative remedies. Dkt. 20 at 5.

         Before focusing on the ten ways in which Mr. Chambers contends he was denied due
process, the Court first addresses an argument he raises in his reply brief that the respondent’s
counsel violated 28 C.F.R. § 50.15 by responding to his petition, and so the response should be
disregarded. Reply [21] at 1. Specifically, he contends that respondent’s counsel did not obtain
authorization from the United States Attorney General to appear for the respondent. Id. In fact,
the regulation allows the Attorney General “or his designee” to decide whether to represent a
federal employee. See 28 C.F.R. § 50.15. Other than Mr. Chambers’ bald assertion, he points to
no evidence that the respondent’s counsel’s appearance is unauthorized. Nor does the Court
have reason to believe that counsel appeared without authorization, or to address the argument
further.

       1.      Camera Footage

         Mr. Chambers contends that camera footage of the incident shows that he was the one
being assaulted by corrections officers, not the other way around. His argument appears to be
that in light of the video, there was insufficient evidence to find that he assaulted a corrections
officer. But according to the disciplinary hearing officer’s report, the officer’s determination that
Mr. Chambers had committed an assault was based on the corrections officer’s statement in the
incident report that Mr. Chambers had grabbed and twisted the officer’s thumb, a staff injury
assessment indicating that the officer’s thumb had been injured, and a statement by the staff
representative who represented Mr. Chambers during the hearing that the camera footage was
inconclusive because it depicted only the backs of corrections staff. The hearing officer also
considered Mr. Chambers’ statements that he assaulted no one and was the one assaulted, but
determined that based on the greater weight of the evidence, Mr. Chambers had assaulted the
corrections officer. Some evidence, including his staff representative’s description of what the
camera footage depicted, supported the hearing officer’s decision and so Mr. Chambers has not
established a due process violation based on the sufficiency of the evidence.

        In his reply brief, Mr. Chambers adds the argument that he was denied due process
because the hearing officer never viewed the camera footage. Arguments first raised in a reply
brief are generally forfeited. Narducci v. Moore, 572 F.3d 313, 324 (7th Cir. 2009). But even if
the argument is not forfeited, Mr. Chambers has cited to no authority holding that due process
requires a hearing officer to view camera footage him- or herself. The hearing officer relied on a
description of the camera footage offered by Mr. Chambers’ own staff representative, and thus
had some evidence upon which to conclude that the footage was inconclusive. See Estrada v.
Holilnka, 420 Fed. Appx. 602, 604 (7th Cir. 2011) (“Even without watching the video, the
hearing officer had more than a ‘modicum’ of evidence to support her decision, and that was all
that was required to meet the ‘lenient’ evidentiary standard in a prison disciplinary hearing.”). In
addition, this Court has viewed the footage of the incident at Cell 19 in camera, which was
provided in connection to one of Mr. Chambers’ civil lawsuits, see Chambers v. Mayberry, No.
19 CV 50319 (N.D. Ill.). The Court concurs with Mr. Chambers’ staff representative that the
footage depicts only the backs of staff, and therefore is not exculpatory. See Piggie v. Cotton,
344 F.3d 674, 679 (7th Cir. 2003) (court may review camera footage in camera to determine

                                                -3-
    Case: 3:20-cv-50135 Document #: 22 Filed: 09/15/21 Page 4 of 7 PageID #:303




whether it is exculpatory). Therefore, the fact that the hearing officer did not view the camera
footage did not violate Mr. Chambers’ due process rights.

       2.      Fair Notice

         Next, Mr. Chambers contends that he was denied fair notice of what conduct constitutes a
disciplinary violation because he never received a rule book at AUSP Thomson, which he
contends is required under the Bureau of Prisons’ Admission and Orientation Program, see
Bureau of Prisons Program Statement 5290.14. Mr. Chambers does not specify what part of
5209.14 requires that he be given a rule book by each new institution to which he is relocated,
nor does he point to authority establishing that due process requires each institution to give him a
rule book. AUSP Thomson is not Mr. Chambers’ first institution, see Dkt. 20 at 135-73
(grievances Mr. Chambers filed at each of his institutions), and the Bureau of Prisons’ Inmate
Discipline Program, which identifies assault as a prohibited act, presumably applies at all
facilities, see Bureau of Prisons Program Statement 5270.09 (“Inmate Discipline Program”),
Table 1 Prohibited Acts and Available Sanctions #224. Moreover, Mr. Chambers was previously
disciplined and lost good conduct time on multiple occasions in 2016-18, either for assault or
threatening bodily harm, and so cannot seriously contend that he was unaware that assaulting
others was prohibited. See Dkt. 20 at 182-85 (Mr. Chambers’ disciplinary history).

       3.      Lt. Murillo

        Mr. Chambers argues that he was denied due process when Lt. Murillo delivered the
incident report to him. He contends that Lt. Murillo delivering the report created a conflict of
interest because Lt. Murillo was also involved in the underlying incident. An official directly
involved in the incident cannot served on the board that hears the charges against an inmate. See
Piggie, 342 F.3d at 667. But Mr. Chambers does not contend that Lt. Murillo played any role in
deciding the disciplinary proceedings against him, and therefore has not established any due
process violation based on Lt. Murillo delivering the report.

       4.      Incident Report to FBI

        Mr. Chambers argues that he was also denied due process because a case manager lied
when stating that his incident report was forwarded to the FBI. But Mr. Chambers points to no
authority establishing that due process requires incident reports be sent to the FBI. In any event,
according to the incident report itself as well as a document entitled “Referral of an Inmate
Criminal Matter for Investigation,” the incident report was sent to the FBI on September 30,
2019, after which on October 2, 2019, FBI special agent C. Awender declined to act on the
referral. Dkt. 20 at 84-85 (incident report), 86-87 (criminal matter referral form). Accordingly,
his assertion that the incident report was never forwarded to the FBI is contradicted by the
record.

       5.      Denied Right to Present Witnesses and Evidence

        Mr. Chambers contends that he was denied due process because he was “denied the right
to present witness and exculpatory evidence at the DHO hearing.” Petition [1] at 2. Mr.

                                               -4-
    Case: 3:20-cv-50135 Document #: 22 Filed: 09/15/21 Page 5 of 7 PageID #:304




Chambers does not identify the witnesses or exculpatory evidence he contends he was not
allowed to present, leaving the Court unable to assess whether his due process rights were
impacted. Moreover, his assertion that he was denied witnesses and exculpatory evidence is
unsupported by the record. According to the DHO report, Mr. Chambers exercised his right to
present witnesses: two of the witnesses he requested were unavailable but submitted written
statements (Special Investigative Agent Ramirez and Unit Manager Woods), while two others
did not submit written statements (an unidentified FBI agent and Lt. Martinez). Dkt. 20 at 80.

        Although Wolff establishes that due process entitles a prisoner to present witnesses at a
disciplinary proceeding, it does not entitle the prisoner to “call witnesses whose testimony would
be irrelevant, repetitive, or unnecessary.” Pannell v. McBride, 306 F.3d 499, 503 (7th Cir.
2002). As to the two witnesses who did not submit written statements, Mr. Chambers has not
identified what testimony or statements they would have given. According to the government,
neither witness was present for the events described in the incident report and so would have had
no first-hand knowledge of what occurred. According to the DHO report, the only statement Lt.
Martinez could have offered would have been a description of what is depicted in the camera
footage, but such a statement would have been redundant of the statement from his staff
representative, who had already described the camera footage for the hearing officer. Dkt. 20 at
80. Accordingly, Mr. Chambers has not identified any due process violation based on being
unable to present witnesses or evidence.

       6.      Incident Report Delivered Late

        Next, Mr. Chambers contends that he was denied due process because he received the
incident report five days after the incident to intimidate and retaliate against him. Under Bureau
of Prisons regulations an incident report is “ordinarily” delivered to an inmate within 24 hours of
the incident. 28 C.F.R. § 541.5(a). However, when “it appears likely that the incident may
involve criminal prosecution, the investigating officer suspends the investigation,” in which case
the incident report should be delivered to the inmate by the end of the business day following
release by the investigating agency. Inmate Discipline Program § 541.5(b). According to the
incident report itself, the FBI released the matter on October 2, 2019, the same day Lt. Murrilo
delivered the incident report to Mr. Chambers. Dkt. 20 at 84. Therefore, Mr. Chambers has not
identified any violation of Bureau of Prisons policy. The Court notes further that due process
requires only that an inmate receive notice of the charges against him 24 hours before any
hearing. Wolff v. McDonnell, 418 U.S. at 564. Mr. Chambers’ disciplinary hearing occurred
nearly a month after he received the incident report, and so he has identified no due process
violation stemming from the delivery of the report.

       7.      Staff Violated 28 C.F.R. § 541.5 and § 541.7

        Mr. Chambers contends that his due process rights were violated when staff violated
Bureau of Prisons regulations at 28 C.F.R. §§541.5 and 541.7(a)(4). Section 541.5 lays out the
inmate disciplinary process, beginning with the filing of an incident report, see § 541.5(a), the
investigation of the allegations in the incident report, including informing the inmate of the
charges against him, see § 541.5(b)(1), obtaining a statement from the inmate, see § 541.5(b)(2),
and attempting to informally resolve the matter, see § 541.5(b)(3). Mr. Chambers has not

                                               -5-
    Case: 3:20-cv-50135 Document #: 22 Filed: 09/15/21 Page 6 of 7 PageID #:305




specified what provision of § 541.5 he contends staff violated, other than his separate argument
addressed earlier that staff delivered the incident report late. Therefore the Court has no ability
to address this argument further.

        Likewise, he does not specify how staff violated § 541.7(a)(4), which requires the UDC
to automatically refer incident reports involving Greatest or High severity prohibited to the
DHO. Incidents involving assault are among the High severity prohibited acts. See Inmate
Discipline Program, Table 1 Prohibited Acts and Available Sanctions. As required, the UDC
referred Mr. Chambers incident report to the DHO. See Dkt. 20 at 83 ¶ 19. In his reply brief Mr.
Chambers first alleges a violation of § 541.7(b), under which a UDC “ordinarily” consists of two
or more staff. However, “[o]nly one unit staff member is required to hold an initial review when
the incident report is required by policy to be referred to the DHO.” Inmate Discipline Program
§ 541.7(b). Because Mr. Chambers’ incident report involved a High severity prohibited act, the
UDC consisting of only a single staff member could refer the disciplinary proceeding to the
DHO.

       Accordingly, Mr. Chambers has not identified any violation of due process for violations
of §§ 541.5 or 541.7.

       8.      Neither the FBI Nor SIS Never Prepared a Report

        Next, Mr. Chambers argues that he was denied due process because there were no reports
from the FBI or the Special Investigation Supervisor. In his reply brief he seems to take a
different approaching, contending that an FBI report does in fact exist and that it would have
been exculpatory given that the FBI reviewed the incident report but decided not to prosecute
him (which contradicts his earlier assertion that the incident report was never forwarded to the
FBI).

        Mr. Chambers has identified no requirement that either the FBI or SIS prepare a report.
To the extent he contends that the FBI prepared a report but it was never presented as evidence at
his hearing, his contention is not supported by the record. The DHO report states that the
hearing officer considered the incident report, Dkt. 20 at 81, and the incident report states that
the FBI had reviewed it and released it for administrative processing, id. at 84. Nothing in the
record indicates that the FBI prepared any other report. Moreover, the FBI could have declined
to pursue a criminal investigation for any number of reasons other than insufficient evidence of
an assault, including that the matter was already being handled administratively by the Bureau of
Prisons. In any event, even if its decision not to pursue a criminal investigation could be viewed
as exculpatory, the hearing officer already reviewed that information in the incident report.

       9.      Bureau of Prisons Delayed Processing his BP-10 in violation of 28 C.F.R.
               § 542.15

        Finally, Mr. Chambers contends that the Bureau of Prisons violated 28 C.F.R. § 542.15
by taking more than the 30 days allowed to process his BP-10. That regulation sets out deadlines
by which an inmate must file his appeals to exhaust his administrative remedies, including 20
days to file a BP-10 form with the regional director appealing the warden’s response to his initial

                                                -6-
    Case: 3:20-cv-50135 Document #: 22 Filed: 09/15/21 Page 7 of 7 PageID #:306




grievance, and 30 days to file a BP-11 form to appeal the regional director’s response to his BP-
10. It does not set a 30 day deadline for the Bureau of Prisons to process his appeals.
Regardless, the government concedes that Mr. Chambers exhausted his administrative appeals,
and so his deadlines to exhaust have no bearing on his due process claim.

                                         CONCLUSION

        For the reasons given, Mr. Chambers’ petition [1] is denied, and this case is closed. Mr.
Chambers is advised that this is a final decision ending his case in this Court. If he wants to
appeal, he must file a notice of appeal with this Court within 60 days of the entry of judgment.
See Fed. R. App. P. 4(a)(1). Mr. Chambers need not bring a motion to reconsider this Court’s
ruling to preserve his appellate rights. However, if he wishes the Court to reconsider its
judgment, he may file a motion under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule
59(e) motion must be filed within 28 days of the entry of this judgment. See Fed. R. Civ. P.
59(e). A timely Rule 59(e) motion suspends the deadline for filing an appeal until the Rule 59(e)
motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed
within a reasonable time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no
more than one year after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). A Rule
60(b) motion suspends the deadline for filing an appeal until the Rule 60(b) motion is ruled upon
only if the motion is filed within 28 days of the entry of judgment. See Fed. R. App. P.
4(a)(4)(A)(vi). The time to file a Rule 59(e) or 60(b) motion cannot be extended. See Fed. R.
Civ. P. 6(b)(2).

        To the extent one is required, the Court declines to issue a certificate of appealability.
See Rule 11 of the Rules Governing § 2254 Cases. Mr. Chambers cannot show that reasonable
jurists would debate, much less disagree, with this Court’s resolution of his § 2241 petition.
Arredondo v. Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28 U.S.C. § 2253(c)(2),
and Slack v. McDaniel, 529 U.S. 473, 484 (2000)).



Date: September 15, 2021              By:     __________ _______________________________
                                              Iain D. Johnston
                                              United States District Judge




                                                -7-
